Hiel, C. J. The facts of this case which will be found stated by the Reporter, call for a decision as to whether an advertisement is within the meaning of the solicitation denounced by § 5133, Kirby’s Digest, which reads as follows: “It shall be unlawful for any person, firm, partnership or corporation engaged in the sale of alcohol or any spirituous, ardent, vinous, malt or fermented liquors where the same may be. lawful, to solicit orders, either by agent or otherwise, for the sale of alcohol or any spirituous, ardent, vinous, malt or fermented liquors in any place or places in this State where the same is prohibited by law.” The many uses of the term “advertise,” in its various forms, may be found in the Century Dictionary, from which' this definition — the one most nearly reaching to the facts here — is taken: “The act or practice of bringing anything, as one’s wants or one’s business, into public notice, as by paid announcement in periodicals, or by handbills, placards, etc., as to secure customers by advertising.” “To solicit” is thus defined: “To importune, entreat, implore, ask, attempt, try to obtain.” Anderson’s Law Dictionary. See also Century Die. “Solicit.” None of the uses of this term embrace advertising, although advertising is a method, in a broad sense, of soliciting the public to purchase the wares advertised. But soliciting is a well known and defined action, and advertising is an equally well known and defined action, and they are not identical. It is true that they are intended to reach the same result, the sale o'f the wares, but different routes are traveled in reaching that end; one is legislated against, and the other is not. If the Legislature intended to make criminal the advertisement in prohibited district of liquor, it would have said so, and not left such an important matter to be implied from the use of a general term. It would be a strained and unnatural use of the term “solicit” to include in it advertisements in newspapers. Judgment reversed.